DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.

Status of Claims
Claims 21-23, 26, 28- 30, 31 and 34-39 are pending.  Claims 21-23, 26, 28, 31, 35, 38 and 39 have been amended.  Claims 24-25, 27, 32-33 have been canceled.  

Response to Arguments
Applicant's arguments filed 7/9/2021 have been fully considered but they are not persuasive.
Applicant argues on page 14 that:
“although Jung discloses that a wireless power transmitting apparatus receives the inductive response signal and the resonant response signal simultaneously (Fig. 5) and transmits the inductive power signal and the resonant power signal simultaneously (paragraph [0014]), Jung does NOT disclose "while transmitting the first charging power for charging the first electronic device, outputting, through the at least one coil for the magnetic resonance technique, a second detection power for identifying a charging method of an electronic device different from the first electronic device, based on identifying that a second response signal from a second electronic device is detected through the communication circuit: identifying that a charging method of the second electronic device is the magnetic resonance technique, and while transmitting the first charging power for charging the first electronic device through the at least one coil for the magnetic induction technique, transmitting a second charging power for charging the second electronic device through the at least one coil for the magnetic resonance technique."
Consequently, Jung fails to disclose, teach, or suggest "while transmitting the first charging power for charging the first electronic device, outputting, through the at least one coil for the magnetic resonance technique, a second detection power for identifying a charging method of an electronic device different from the first electronic device" and "based on identifying that a second response signal from a second electronic device is detected through the communication circuit: identifying that a charging method of the second electronic device is the magnetic resonance technique, and while transmitting the first charging power for charging the first electronic device through the at least one coil for the magnetic induction technique, transmitting a second charging power for charging the second electronic device through the at least one coil for the magnetic resonance technique" as recited in amended claim 21.”

Examiner respectively disagrees. Even though Jung teaches as stated above that it transmits the inductive power signal and the resonant power signal simultaneously (paragraph [0014]) he does not explicitly state that that a wireless power transmitting apparatus receives the inductive response signal and the resonant response signal simultaneously.  He teaches in Fig 4 and 5 that based on first or second detection signals a inductive response or a resonant response is received, wherein one of the responses occur only when matching detected signal is sent. The detection signals are sent in an alternating fashion as taught in Fig 4 and 5 therefore response can only occur in the same alternating fashion if triggered by detection and is occurring in alternate 
Therefore Jung teaches "while transmitting the first charging power for charging the first electronic device, outputting, through the at least one coil for the magnetic resonance technique, a second detection power for identifying a charging method of an electronic device different from the first electronic device" and "based on identifying that a second response signal from a second electronic device is detected through the communication circuit: identifying that a charging method of the second electronic device is the magnetic resonance technique, and while transmitting the first charging power for charging the first electronic device through the at least one coil for the magnetic induction technique, transmitting a second charging power for charging the second electronic device through the at least one coil for the magnetic resonance technique" as recited in amended claim 21 noted in office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21, 22, 26, 28, 30, 31, 34, 35, 39 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of Lee WO 2016/182208. Jung et al. US 2016/0254705 and Lee et al. US 2018/0138749 used for translation

Regarding claim 21, Jung teaches:
A method for controlling wireless charging by a charging apparatus, (par 0083 note “method of a hybrid wireless power transmitting apparatus capable of transmitting wireless power signals based on magnetic resonance and magnetic induction”)
the method comprising: 
outputting, through at least one coil for a magnetic resonance technique (Fig 3 #131 of Fig 1 #130 for magnetic resonance) and at least one coil for a magnetic induction technique (Fig 2 #121 of Fig 1 #120 for magnetic inductance), 
a first detection power for identifying a charging method of each of at least one electronic devices; (Fig 4 S11 first object detection signal; Fig 8 and Fig 12 #2100; Par 0169 “the wireless power receiving apparatus 2200 transmits the ID signal to the receiving coil 2211 (in the case of induction-type) or short range communication module 2260 (in the case of resonance-type) S221. Then the wireless power transmitting apparatus 2100 transmits a wireless power signal according to the ID signal. In other words, the hybrid wireless power receiving apparatus 2200, if receiving initially one of the resonant power signal coming from the resonant power transmitting apparatus 210 and the wireless power signal of the inductive power transmitting apparatus 220,”)
based on outputting the first detection power, identifying whether a response signal (Fig 4 S12 inductive response signal) corresponding to the first detection power is detected (Fig 4 S11 to S12 first object detection signal detected by device and sends a inductive response signal); 
based on identifying that a first response signal by a first electronic device is detected (Fig 4 S12 inductive response signal is detected), 
based on the communication: identifying that a charging method of the first electronic device is the magnetic induction technique, and transmitting a first charging power for charging the first electronic device through of the at least one for the magnetic induction technique (Fig 4 S121 to S123 based on communication of response signal is identified to identify/select inductive power transmitting unit to transmit power); 
while transmitting the first charging power for charging the first electronic device, outputting, through the at least one coil for the magnetic resonance technique, a second detection power for identifying a charging method of an electronic device different from the first electronic device,  (while first charging power to first electronic device see [Fig 7 #3201 and Fig 18 #4200] outputting through coil see [Fig 3 #131] for magnetic resonant technique see [Fig 4 S132], a second detection power see [Fig 4 S11 second object detection signal]  identifying different method see [Fig 4 S131] wherein if charging inductively first then the detection signal that are transmitting in an alternate fashion detect the inductive charging device first and when another device would detect to detection signal next from the alternations of the detection signals will occur during charging of first device)
based on identifying that a second response signal from a second electronic device is detected through the communication circuit: identifying that a charging method of the second electronic device is the magnetic resonance technique (Fig 4 S131), and 
(Fig 2 #121) for the magnetic induction technique (Fig 4 S11-S125 occurs for first device before S11-S135 occurs for second device to allow charging at the same time Par 0097 “performs resonant charging and inductive charging at the same time”, 
transmitting a second charging power for charging the second electronic device through the at least one coil for the magnetic resonance technique (Fig 4 S135).  

Even though Jung teaches:
identifying whether a response signal corresponding to the first detection power is detected and based on the communication: identifying that a charging method of the first electronic device is the magnetic induction technique as noted above. 
Jung does not explicitly teach:
identifying based on an in-band communication using a modulation by an induction modulator or an out-of-band communication through a communication circuit configured to perform a BLE communication and based on the communication: identifying that a charging method of the first electronic device is the magnetic induction technique.
Lee teaches:
identifying based on an in-band communication using a modulation by an induction modulator (Par 0317 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the induction scheme through in-band communication”) or an out-of-band communication through a communication circuit (Par 320 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the resonance scheme through the out-of-band communication link”) configured to perform a BLE communication (Par 0159 “the out-of-band communication is Bluetooth low energy communication”) and based on the in-band communication using the modulation: identifying that a charging method of the first electronic device is the magnetic induction technique (Par 0306 “the wireless power transmission apparatus may notify the wireless power reception apparatus of the determined wireless charging scheme through in-band or out-of-band communication”).
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication used for identifying taught by Jung to be based on an in-band communication and an out-of-band communication taught by Lee for the purpose of supporting a plurality of charging schemes. (Refer to Par 0010)

Regarding claim 22, Jung teaches:
transmitting a first power beacon through the at least one coil for the magnetic resonance technique (first power beacon noted as second object detection signal. Fig 4 #S11 Par 0109 “The second object detection signal can be a pulse signal transmitted from the antenna 131 of the magnetic resonant power transmitting unit 130.”) and a second power beacon through the at least one coil for the magnetic induction technique (second power beacon noted as first object detection signal. Fig 4 #S11 Par 0109 “the first object detection signal can be a pulse signal transmitted from a transmitting coil 121 of the inductive power transmitting unit 120”). 

  Regarding claim 26, Jung teaches:
(Par 0119 “a second object detection signal is transmitted through the antenna 131 under the control of the magnetic resonant controller 135. In other words, if a second object detection signal is transmitted through the antenna 131 and a resonant response signal (FSK signal) is received through the antenna 131 as the magnetic resonant receiving apparatus 1220 is placed within a charging distance, the object detection unit 132 detects the resonant response signal, and accordingly the controller 110 selects the magnetic resonant power transmitting unit 130” and Par 0178, 0179)
measuring an amount of change in an impedance of each of the at least one coil for the magnetic resonance technique; (Par 0177 “the transmitting antenna 3120 is used to perform inductive main impedance matching or” and Par 0177 “resonant main impedance matching with the transmitting coil and the transmitting antenna when the wireless power receiving apparatus 3200 is located at a charging position (in the case of an inductive power receiving apparatus) or within a charging distance (in the case of a magnetic resonant receiving apparatus).” and Par 0178, 0179)
selecting at least one coil from among the at least one coil for the magnetic resonance technique for charging the first electronic device (Fig 4 #S125, S135) based on the measured amount of the change of the impedance.   (Par 0228 “wireless power transmitting apparatus and a wireless power receiving apparatus take part in impedance matching”)

Regarding claim 28, Jung teaches:
A charging apparatus for controlling wireless charging (Fig 18 #4100), comprising: 
(Fig 1 #120) for a magnetic resonance technique (Fig 2 #121)  and at least one coil (Fig 3 #131) for a magnetic induction technique (Fig 1 #130);
 a communication circuit (Par 0118 “communication module”); and 
at least one processor (Fig 1 #110) configured to: 
control to output, through the at least one coil for the magnetic resonance technique and the at least one coil for the magnetic induction technique (Fig 4 #S13 and S12), 
a first detection power for identifying a charging method of each of at least one electronic device (Fig 4 S11 first object detection signal; Fig 8 and Fig 12 #2100; Par 0169 “the wireless power receiving apparatus 2200 transmits the ID signal to the receiving coil 2211 (in the case of induction-type) or short range communication module 2260 (in the case of resonance-type) S221. Then the wireless power transmitting apparatus 2100 transmits a wireless power signal according to the ID signal. In other words, the hybrid wireless power receiving apparatus 2200, if receiving initially one of the resonant power signal coming from the resonant power transmitting apparatus 210 and the wireless power signal of the inductive power transmitting apparatus 220,”), 
based on outputting the first detection power, identify whether a response signal (Fig 4 S12 inductive response signal) corresponding to the first detection power is detected (Fig 4 S11 to S12 first object detection signal detected by device and sends a inductive response signal) through the communication circuit (Par 0115 “ID checking unit and perform the function of filtering and processing the charging state information (ASK communication signal)” and Par 0133 “the magnetic resonant receiving apparatus 1220 transmits an FSK communication signal (which corresponds to resonant voltage information)”, 
(Fig 4 S12 received inductive response signal noted a first response signal that is detected) identify that a charging method of the s(Fig 4 S121 identify to select inductive technique), and 
control to transmit a first charging power for charging the first electronic device through of the at least one coil for the magnetic induction technique (Fig 4 # S123 transmit a wireless power of induction), 
while transmitting the first charging power for charging the first electronic device (two separate components to detect and charge device when within range of charger. while charging inductive type detection of resonant type still doesn’t stop but still occurs. Fig 2 # 122 Fig 3 #132 Fig 18 # 4100 charging 4200 and 4300 Fig 19, 20 and 21 #s 4100, 4110 and 4120; Par 0109 “the first object detection signal can be a pulse signal transmitted from a transmitting coil 121 of the inductive power transmitting unit 120. The second object detection signal can be a pulse signal transmitted from the antenna 131 of the magnetic resonant power transmitting unit 130. In other words, the first object detection signal is used to detect an external object by using inductive power while the second object detection signal is used to detect an external object by using resonant power.”), 
control to output, through the at least one coil (Fig 21 # 4121) for the magnetic resonance technique (Fig 21 and Fig 19 #4120 resonant technique), a second detection power (Fig 4 S11 second object detection signal) for identifying a charging method of an electronic device different from the first electronic device (Fig 4 S13, Fig 18 #4200 charging different device 4300 detected), 

identify that a charging method of the second electronic device is the magnetic resonance technique (Fig 4 S131 identify the magnetic resonance technique), and while transmitting the first charging power for charging the first electronic device through the at least one coil for the magnetic induction technique, control to transmit a second charging power for charging the second electronic device through the at least one coil for the magnetic resonance technique (Fig 18 #4200 and #4300; Par 0097 “ FIG. 18 illustrates a case where a hybrid wireless power transmitting apparatus according to a fourth embodiment of the present invention performs resonant charging and inductive charging at the same time.”).  

Even though Jung teaches:
a communication circuit (Par 0118 “communication module”);
identifying whether a response signal corresponding to the first detection power is detected and based on the communication: identifying that a charging method of the first electronic device is the magnetic induction technique as noted above. 
Jung does not explicitly teach:
a communication circuit configured to perform a BLE communication;
identifying based on an in-band communication using a modulation by an induction modulator or an out-of-band communication;
Lee teaches:
(Par 0118 “communication module”) configured to perform a BLE communication.  (Par 0159 “the out-of-band communication is Bluetooth low energy communication”) 
identifying based on an in-band communication using a modulation by an induction modulator (Par 0317 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the induction scheme through in-band communication”) or an out-of-band communication (Par 320 “the wireless power transmission apparatus may receive the receive power intensity information corresponding to the resonance scheme through the out-of-band communication link”);
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication used for identifying taught by Jung to be based on an in-band communication and an out-of-band communication taught by Lee for the purpose of supporting a plurality of charging schemes. (Refer to Par 0010)

  Regarding claim 30, Jung teaches:
a first driver (Fig 3 # 133) and a second driver (Fig 2 #124),
   wherein the at least one processor is configured to: 
control the first driver to transmit a first power beacon through the at least one coil for the magnetic resonance technique (Par 0120 “magnetic resonant detection signal) through the antenna 131 by controlling the high frequency driver 133”), 
control the second driver to transmit a second power beacon through the at least one coil for the magnetic induction technique.   (Par 0115 “inductive resonant detection signal) through the transmitting coil 121 by controlling the driver 124”)

Regarding claim 31, Jung teaches:
wherein the first detection power , and wherein the second detection power is greater than the first power beacon.  (ping signal low data power signals versus a charging power signals. Par 0115 “the inductive power controller 125 transmits a digital ping signal” Par 0120 “the magnetic resonant controller 135 transmits a digital ping signal”)


Regarding claim 34, Jung teaches:
wherein the at least one processor is further configured to: 
control to transmit the second power beacon to each of the at least one coil for the magnetic induction technique, (Par 0119 “a second object detection signal is transmitted through the antenna 131 under the control of the magnetic resonant controller 135. In other words, if a second object detection signal is transmitted through the antenna 131 and a resonant response signal (FSK signal) is received through the antenna 131 as the magnetic resonant receiving apparatus 1220 is placed within a charging distance, the object detection unit 132 detects the resonant response signal, and accordingly the controller 110 selects the magnetic resonant power transmitting unit 130”)
   measure an amount of change in an impedance of each of the at least one coil for the magnetic induction technique, (Par 0177 “the transmitting antenna 3120 is used to perform inductive main impedance matching or” and Par 0177 “resonant main impedance matching with the transmitting coil and the transmitting antenna when the wireless power receiving apparatus 3200 is located at a charging position (in the case of an inductive power receiving apparatus) or within a charging distance (in the case of a magnetic resonant receiving apparatus).”)
select at least one coil from among the at least one coil for the magnetic induction  technique for charging the first electronic device (Fig 4 #S125, S135) based on the measured amount of the change of the impedance.  (Par 0228 “wireless power transmitting apparatus and a wireless power receiving apparatus take part in impedance matching”)

  Regarding claim 35, Jung teaches:
wherein the at least one processor is further configured to: 
detect another electronic device (par 0014 noted resonance receiving apparatus) while at least one of the first electronic device or the second electronic device is wirelessly charged, (par 0014 “simultaneous charging”)
based on detecting the other electronic device, 
identify a charging method of the other electronic device, (Fig 4 S13 wherein when signal is received method is identified) and 
control to transmit another power to the other electronic device through at least one coil corresponding to the identified charging method of the other electronic device.   ((par 0014 notes “a hybrid wireless power transmitting apparatus capable of simultaneous charging by transmitting an inductive power signal and a resonant power signal simultaneously to an induction power receiving apparatus and a magnetic resonance receiving apparatus” and Fig 1 1210 electronic device and 1220 another electronic device)

  Regarding claim 38, Jung teaches:
wherein the second electronic device is capable of being charged when disposed a distance away from the charging apparatus (Fig 18 when # 4300 is put in charging position second), and 
wherein the first electronic device is capable of being charged when disposed on the charging apparatus (Fig 18 when # 4200 is put on charger first).  

  Regarding claim 39, Jung teaches:
wherein the second electronic device is capable of being charged when disposed a distance away from the charging apparatus (Fig 18 when # 4300 is put in charging position second), and 
wherein the first electronic device is capable of being charged when disposed on the charging apparatus (Fig 18 when # 4200 is put on charger first).   

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of Lee WO 2016/182208 as applied to claim 22 above, and further in view of Von Novak, III et al. US 2016/0197486.

Regarding claim 23, Even though Jung teaches:
 
Jung does not explicitly teach:
wherein the first detection power 
Von Novak teaches:
wherein the first detection power is greater than the second power beacon, and wherein the second detection power is greater than the first power beacon.   (Par 0059 “the low power “beacon” may further be provided and/or extended to supply sufficient power for the receiver 500 to establish other communication channels with the transmitter 400. The other communication channel (e.g., communication channel 219 of FIG. 2) may then be used to exchange information to determine whether power may be transferred in accordance with a higher power charging mode. In this case, the transmitter 400 may extend the length of the low power beacon (or increase an amount of power of the low power beacon or a combination thereof) in response to detecting a communication from the receiver 500. The beacon extension may allow the receiver 500 to wirelessly receive sufficient power for establishing the other communication channel and be authenticated for higher power transfer.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify power beacons taught by Jung to be greater taught by Von Novak for the purpose of establishing more communication and have authentication. (Refer to Par 0059)

29 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of Lee WO 2016/182208 as applied to claim 28 above, and further in view of  Min et al. US 9,176,551.

  Regarding claim 29, Jung does not explicitly teach:
a power amplifying circuit, 
wherein the power amplifying circuit includes a plurality of amplifiers for amplifying power supplied to each of the plurality of coils. 
Min teaches:
a power amplifying circuit (Fig 2 #150),
wherein the power amplifying circuit includes a plurality of amplifiers (Fig 2 # 151, 152, 153) for amplifying power supplied to each of the plurality of coils (Fig 2 #71,71,73).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify coils taught by Jung to have a power amplifying circuit taught by Min for the purpose of rapidly recognizing receiving apparatuses. (Refer to Col 2 lines 5-10) 

Claim 36 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of Lee WO 2016/182208  as applied to claim 21 and 28 above, and further in view Suzuki et al. US 2014/0176067.

Regarding claim 36, Even though Jung teaches:
wherein the at least one coil for the magnetic resonance technique is disposed and the at least one coil for the magnetic induction technique is disposed. (the coil are of two different part of the charger. Fig 1 #120 and 130)
Jung does not explicitly teach:
wherein the at least one coil for the magnetic resonance technique is disposed on a first part of a charging pad, and 
the at least one coil for the magnetic induction technique is disposed on a second part of the charging pad, and 
wherein the second part is closer to a center of the charging pad than the first part.  
Suzuki teaches:
at least one coil for the magnetic resonance technique is disposed on charging pad 
at least one coil for the magnetic induction technique is disposed on charging pad,
wherein the second part is closer to a center of the charging pad than the first part.
 (Fig 5A #2; Par 0022 “a power transmission coil of a contactless battery charger is placed facing an outer surface of the outer casing it is possible to create a condition in which the power receiver coil and power transmission coil face each other, i.e., a condition which enables efficient contactless power transmission. That is, the contactless rechargeable secondary battery according to the first aspect of the present invention can efficiently perform contactless power transmission by, for example, simply leaving the contactless rechargeable secondary battery lying down on a placement surface of the contactless battery charger having the power transmission coil shaped like a sheet by being made up of an electric wire wound along a plane installed parallel to the placement surface. Also, the contactless power transmission by magnetic field resonance method is capable of transmitting electric power over a longer distance than the electromagnetic induction method”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least one coil for the magnetic resonance technique and the at least one coil for the magnetic induction technique taught by Jung to be disposed on a pad and wherein the second part is closer to a center of the charging pad than the first part taught by Suzuki for the purpose of placement of devices. (Refer to Par 0022)

Claim 37 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2015064815 in view of Lee WO 2016/182208 and Suzuki	et al. US 2014/0176067 as applied to claim 36 above, and further in view Lee et al. US 2015/0130409.

  Regarding claim 37, Jung does not explicitly teach:
wherein the at least one coil for the magnetic resonance technique surrounds the at least one coil for the magnetic induction method.
Lee (0409) teaches:
wherein the at least one coil for the magnetic resonance technique surrounds the at least one coil for the magnetic induction method. (Fig 27A #411a and 411b)
Jung to have coil surrounds coil taught by Lee (0409) for size constraints and operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859